                                                                  CLERK'
                                                                       S OFFICE U,S.DISTRICT COURT
                                                                            AT ABINGDON,VA
                                                                                 s uso
                                        m THE               .                    MAt 21 2212
                          VNITED STATESDISTRICT COURT                       JULIA C. U0    ,CLZ
                                       FOR TJIE
                          W ESTERN DISTIQICT OF VIRGINIA                    BY         t          '
                                ABIN GD ON D IW SION                              DE                  '

UNITED STATESOFAMEkICA
                                                       Crim inalN o. l :l9m100050

W AQUAR UL-HASSAN
                                       O RD ER
                     '
                                              ).   '
      Uponm ötion oftheUnited StatesGovernm ent,by cotmjelandfofgoodcauseshown,it
islzereby,

                                     OR D ER ED

thatthesealeddocumentslisted intheGovern'
                                        m ent's m otion in theabove-captioned case
previöusly ûledsealedbeunsealedandopen fo'
                                         tinspection.

      TheClefk ofthisCourtshallcertify acopy oftllisOrderto CluistopherKavanaugh,

AssistantUnited StatesAttoM ey,255W estM aih Street,Room 130,Chadotesville,Virginia
22902.

                                        May
             ENTERE: tbislst dayofA#iE 2019.

                                                       .
                                                           X ,:         ,
                                              HonorableJoelC.Hopp
                                          '
                                              UnitddjtàtesMagistrateJudge
                                                                    .   ,
